The Demurrer filed in this cause coming on this Day to be argued Mr. Bee opened the Nature and Scope of the Bill. Mr. Charles Pinckney also opened  the Nature and Scope of the Demurrer spoke thereto and cited Cases. Mr. Rutledge and Mr. Simpson then argued in Support of the Bill arid also cited Cases. The Court on fully weighing and considering the Arguments on both Sides did Order and decree And it is Ordered and decreed that the said Demurrer be overruled with Payment of Costs And that the Defendants do within the Time prescribed by the Rules of this Court file their Answer to said Bill.